COMMON STOCK PURCHASE AGREEMENT




Private and Confidential




THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), made as of the last date
executed below (the “Effective Date”), by and among [●],a [●] with an address at
[●] (“Buyer”), the person listed on Schedule I attached hereto (“Seller”), and
Bloggerwave, Inc., a public company organized in the state of Nevada and traded
under the symbol “BLGW.OB,” with an address at Bloggerwave Europe HQ, Gammel
Strandvej 22, 2990 Nivaa, Denmark (the “Company”). Each of Buyer, Seller and the
Company is a “Party” and are together, the “Parties.”




W I T N E S S E T H:




WHEREAS, the Company has authorized two hundred million (200,000,000) shares of
common stock, par value $0.001 per share (the “Common Stock”), of which
138,407,012 million shares are issued and outstanding as of the Effective Date;




WHEREAS, other than the Common Stock, the Company has not authorized, and there
are no issued or outstanding, equity securities of the Company;




WHEREAS, Seller owns an aggregate of [●] shares of Common Stock (the “Seller
Shares”), which constitute in the aggregate of [●]% of the Company’s issued and
outstanding shares of Common Stock as of the Effective Date; and




WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, all of the Seller Shares.




NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and subject to the
terms and conditions hereof, the Parties, intending to be legally bound, hereby
agree as follows:




1.

Incorporation of Recitals. The recitals set forth hereinabove are hereby
incorporated herein by this reference with the same force and effect as if fully
hereinafter set forth.




2.

Agreement to Purchase and Sell.




(a)

Seller hereby agrees to sell to Buyer, and Buyer agrees to purchase from Seller,
all of the Seller Shares, free and clear of any and all liens, encumbrances,
pledges, hypothecations, mortgages, indentures, assignments, security interests
(including, without limitation, a preference, priority or other security
agreement), transfer restrictions under any equity holder or similar agreement,
arrangement,contract,commitment,understandingorobligation
(whetherwrittenororal), preferential arrangement of any kind or nature
whatsoever, claims (pendingorthreatened), escrows, charges, options, lock-up
arrangements, rights of first refusal, proxies, voting trusts, or any other
restrictions or limitations whatsoever (each a “Lien”), in consideration for the
payment, in immediately available funds, of the amount set forth opposite
Seller’s name in Schedule II hereto and (ii) the issuance, pursuant to the terms
of the Escrow Agreement (as defined herein), of the number of newly issued
shares of Common Stock of the Company set forth opposite Seller’s name in
Schedule II hereto.  





1







--------------------------------------------------------------------------------




3.

Closing.  On or before the day on which all conditions are completed to the
satisfaction of the Parties (the “Closing”), the Parties shall perform the
following:




(a)

Each Party shall deliver to the Escrow Agent a duly authorized and validly
executed copy of this Agreement;




(b)

Buyer andSeller shall enter into an escrow agreement substantially in the form
attached hereto as Exhibit A (the “Escrow Agreement”) with [●] (the “Escrow
Agent”);




(c)

Seller shall deliver to the Escrow Agent the stock certificate(s) representing
the Seller Shares, with valid signed stock powers, gold medallion guaranteed
(collectively, the “Share Certificates”), together with all documents necessary
to effectuate the transfer of the Seller Shares;




(d)

Effective as of the date of the Closing (the “Closing Date”),[●] shall resign as
a director of the Company and from all his officer positions with the Company,
and [●]shall resign as a director of the Company and from all his officer
positions with the Company;




(e)

Buyer shall nominate, and prior to resigning, Mr. [●] and Mr. [●] shall vote in
favor of, appointing Buyer’s nominee(s) to the Board of Directors (the “Board”),
effective as of the Closing Date; and




(f)

The Company shall have made available to Buyer true and correct copies of all of
the Company’s business, financial and corporate records, including, without
limitation, correspondence files, bank statements, tax records, checkbooks,
minutes of shareholder and directors meetings, financial statements for the
period commencing on the date of the latest financial statements provided to
Buyer and ending on one (1) business day before the Closing Date, a current
shareholder list, stock transfer records, and agreements and contracts of the
Company (collectively the “Records”).




4.

Transfer Agent.  Buyer agrees that Action Stock Transfer Corporation(the
“Transfer Agent”) shall have full power and authority to act on behalf of the
Company in connection with the issuance, transfer, exchange, replacement and
cancellation, as applicable, of all of the Company’s stock certificates.  




5.

Representations and Warranties of the Company and Seller.  Each of the Company
and Seller, jointly and severally, hereby represents and warrants, for a period
of twelve (12) months from the Effective Date, to Buyer that all of the
statements in the following paragraphs of this Section 5 are true and complete
as of the Effective Date, and shall be true and complete as of the Closing Date.




(a)

Due Incorporation; Good Standing.  As of the Closing Date, the Company is duly
organized, validly existing and in good standing in the State of Nevada and in
every state in which the failure to be qualified would have a material adverse
effect on the Company.  The Company has the corporate power and authority to
enter into this Agreement and any other agreement to which it is a





2




                                                 




--------------------------------------------------------------------------------

party in connection herewith, and to consummate the transactions contemplated
herein and therein.




(b)

Capitalization.  (i)  The Company’s authorized capital stock consists solely of
200,000,000 shares of Common Stock.  As of the Effective Date, an aggregate of
138,407,012shares of Common Stock are issued and outstandingand no shares of
Common Stock are held in the Company’s treasury.Except for the Common Stock,
there are no shares of capital stock or other equity securities of the Company
authorized, issued or outstanding.  All of the outstanding shares of Common
Stock of the Company are duly authorized, validly issued, fully paid and
non-assessable




(c)

Shareholder List.  The shareholder list provided to Buyer is current, complete
and correct as of the Effective Date and shall be fully reconcilable with the
current records of the Transfer Agent.  In addition, the Company represents and
warrants that the Company has not at any time acted as its own transfer agent.




(d)

Liabilities of the Company. Schedule III hereto lists all liabilities and
obligations of every nature and kind of the Company, and except for such
liabilities and obligations, the Company has no other liabilities or
obligations.  Without limiting the foregoing, other than as set forth in
Schedule III hereto, the Company has not issued any notes payable to any
individual, partnership, corporation, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision thereof) or other entity
(“Person”)nor guaranteed any liability of any Person or any Affiliate (as
defined herein) or its or their Affiliates’ respective officers, directors,
employees, agents, representatives, successors, assigns, executors and heirs, as
applicable (collectively the “Representatives”), or of a third party.  For
purposes of this Agreement, “Affiliate” means, with respect to any Person, any
other Person controlling, controlled by or under common control with such
Person.  The term “Control” as used in the preceding sentence means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether by contract or
otherwise.




(e)

Taxes.  The Company is not liable in any manner for any income, real, personal,
property or any other taxes to any federal, state, local or foreign governmental
agency, whether for itself or on behalf of Seller, the Company’s Affiliates or
any third party.  The Company has properly and timely filed all tax returns to
any federal, state, local or other tax authority since inception.




(f)

Appointments; Employment Agreements.(i)  Any and all directors and officers of
the Company have previously resigned or been properly terminated on or prior to
the Closing Date.  Seller shall deliver to Buyer all documents necessary to
demonstrate to all interested regulatory bodies and agencies the proper and
lawful appointment of the new directors to the Company’s Board, election of new
officers and any and all prior resignations and/or terminations of former
directors and officers of the Company.  




(ii)

The Company has no employment contracts or agreements, whether written or oral,
with any of its officers or directors, or with any consultants, employees or
other like parties.




(g)

Subsidiaries.  As of the Closing Date, the Company does not have any
subsidiaries.




(h)

Property.  The Company does not own any real estate and is not a party to any
lease





3




                                           




--------------------------------------------------------------------------------

agreement, whether as lessor, lessee or guarantor.




(i)

Compliance with Laws.  The Company and Seller are in full compliance with all
laws applicable to it.




(j)

Regulatory Actions.  Neither the Company nor Seller, nor any of their respective
Affiliates or associates, or any Person that previously acted as an Affiliate or
associate, has engaged in any breach of any Securities Laws (as defined herein)
or any regulation promulgated by the Securities and Exchange Commission (the
“SEC”), Financial Industry Regulatory Authority (“FINRA”), Financial Accounting
Standards Board (“FASB”) or any other regulatory or self-regulatory
organization, whether domestic or foreign.  Neither Seller nor the Company is
currently, nor has previously been at any time, been the subject of any
regulatory, legal or equitable restraint or restriction, including, but not
limited to, any stop trade order, cease and desist order or any other trading
restrictions of any kind, nor has the Company or Seller received any subpoenas
or requests for information from any of the above mentioned regulatory bodies.  




(k)

No Conflicts.  The execution and performance of this Agreement will not
constitute a breach of the Company’s Articles of Incorporation or By-laws, or
any agreement, indenture, mortgage, license or other instrument or document to
which the Company or Seller is a party or by which any assets or properties of
the Company or Seller are bound, and will not violate any judgment, decree,
order, writ, rule, statute or regulation applicable to the Company, Seller or
any of their respective assets or business, as applicable.




(l)

Consent. No consent, approval or agreement of any Person is required to be
obtained by the Company or Seller in connection with the execution and
performance by the Company and Sellerof this Agreement or the execution and
performance by the Company and Seller of any agreements, instruments or other
obligations entered into in connection with this Agreement.




(m)

Litigation.  There are no claims, actions, suits, proceedings, inquiries, labor
disputes or investigations (whether or not purportedly on behalf of the Company)
and no litigation is pending or threatened against the Company, Seller or any of
their respective assets, at law or in equity or by or before any governmental
entity or in arbitration or mediation.




(n)

Full Power and Authority. Seller has the legal capacity and full right, power
and authority to enter into this Agreement and any other agreement to which it
is a party in connection herewith, and to consummate the transactions
contemplated herein and therein, including, without limitation, the transfer of
the Seller Shares to Buyer andotherwisetocarryoutSeller’sobligationshereunder
and thereunder.  




(o)

Title. (i)  Seller is the record and beneficial owner, and has sole managerial
and dispositive authority over Seller Shares free and clear of any and all
Liens.  Without limiting the foregoing, Seller has not granted any Person a
proxy with respect to the Common Stock that has not expired or been validly
withdrawn.  




(ii)

Upon delivery to Buyer at the Closing of the Share Certificates, good and valid
title to the Common Stock shall pass to Buyer, free and clear of all Liens of
any kind, and of restrictions on resales of the Common Stock under applicable
Securities Laws.





4




                                               




--------------------------------------------------------------------------------




(p)

No Violations. The Seller Shares were not issued in violation of any (i)
preemptive or other rights of any Person to acquire securities of the Company or
(ii) applicable federal or state securities laws, and the rules and regulations
promulgated thereunder (collectively, the “Securities Laws”).  There are no
outstanding subscriptions, options, convertible securities, rights (preemptive
or otherwise), warrants, calls or agreements relating to any Seller Shares, and
there is no Person who has any past, present or future claims or rights with
respect to the Seller Shares.




(q)

No Broker.  Neither the Company nor Seller, nor any of their respective
Representatives, has employed or engaged any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the transactions contemplated by this Agreement, and Seller hereby
indemnifies Buyer against any Losses (as defined herein) arising from the breach
of this Section.




(r)

Reliance by Buyers.  The representations and warranties set forth in this
Section 5, whether individually or taken together, do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained herein, when taken together, not misleading, and there
is no fact which materially and adversely affects the business, operations or
financial condition of the Company.  The Company and Seller agree that Buyer may
rely on the representations set forth in this Section 5.




6.

Representations and Warranties of Buyer.  Buyer hereby represents and
warrants,for a period of twelve (12) months from the Effective Date,  to Seller
that the statements in the following paragraphs of this Section 6 are true and
complete as of the date hereof and shall be true and complete as of the Closing
Date.




(a)

Full Power and Authority.  Buyer is duly organized, validly existing and in good
standing in the State of Utah and in every state in which the failure to be
qualified would have a material adverse effect on Buyer.  Buyer has the company
power and authority to enter into this Agreement and any other agreement to
which it is a party in connection herewith, and to consummate the transactions
contemplated herein and therein.




(b)

Exempt Transaction.  Buyer understands that the offering and sale of the Common
Stock is intended to be exempt from registration under the Securities Act of
1933, as amended (the “Securities Act”), and exempt from registration or
qualification under any state law.




(c)

Restricted Securities.

Buyer understands that the Seller Shares are characterized as “restricted
securities” under the Securities Act inasmuch as they were acquired from the
Company in a transaction not involving a public offering and have not been
registered under the Securities Act.




(d)

Seller Shares.  The Seller Shares to be purchased by Buyer hereunder will be
acquired for investment for Buyer’s own account, not as a nominee or agent, and
not with a view to the public resale or distribution thereof, and Buyer has no
present intention of selling, granting any participation in, or otherwise
distributing the same.








5




                                                




--------------------------------------------------------------------------------



(e)

Investment Experience.  Buyer understands that the purchase of Common Stock of
the Company involves substantial risk.  Buyer:




(i)

has experience as a purchaser in securities of like companies and acknowledges
that it can bear the economic risk of its investment in the Common Stock and the
Company;




(ii)

has such knowledge and experience in financial, tax and business matters so as
to enable Buyer to evaluate the merits and risks of an investment in the Common
Stock and the Company and to protect Buyer’s own interests in connection with
the investment and to make an informed investment decision with respect thereto,
and has independently and without relianceuponSeller or the Company,madeits
ownanalysisanddecisiontoenterintothisAgreementand selltheSeller Shares; and




(iii)

is not in possession of anymaterial non-public information concerning the
Company.




(f)

Information about the Company. Buyer has been given the opportunity to ask
questions of, and receive answers from, the Company and Seller concerning the
terms and conditions of the Company and the Common Stock and other matters
pertaining to the transactions contemplated herein.




7.

Indemnification.  (a)  In consideration of this Agreement, each of the Company
andSeller covenants and agrees, jointly and severally, for itself or himself, as
applicable, and its or his Affiliates, as applicable, and their respective
Representatives, that they shall indemnify and hold harmless Buyer and Buyer’s
Representatives from and against any and all losses, damages, fees, costs,
expenses, obligations and liabilities (collectively, the “Liabilities”) or
actions, investigations, inquiries, arbitrations, claims or other governmental
or administrative agency proceedings in respect thereof, including enforcement
of this Agreement (collectively, the “Actions” and together with the
Liabilities, the “Losses”) which are incurred as a result of:




(i)

any of the Company’s, Seller’s or Seller’s Representatives’ material breach of
this Agreement, including, but not limited to, the breach of any representation,
warranty and/or covenant set forth herein or in any document or certificate
delivered by Seller and/or the Company pursuant hereto;




(ii)

the existence of any liabilities or obligations of the Company (whether accrued,
absolute, contingent, known or unknown, or otherwise, and whether or not of a
nature appropriate for inclusion in a balance sheet in accordance with GAAP),
other than those set forth in Schedule III hereof; or




(iii)

A claim by any taxing authority for (A) any taxes of the Company allocable to
any period ending on or prior to the Closing Date or allocable to any period
that begins before and ends after the Closing Date and (B) any taxes arising
from or occasioned by the sale of the Company’s Common Stock pursuant to this
Agreement, including, without limitation, transfer taxes.




(b)

In consideration of this Agreement, Buyer covenants and agrees for itself and
its Affiliates and their respective Representatives, that they shall indemnify
and hold harmless Seller and Seller’s Representatives from and against any and
Losses which are incurred as a result ofa materialbreach of this Agreement,
including, but not limited to, the breach of any representation, warranty and/or
covenant set forth herein or in any document or certificate delivered by Buyer
pursuant hereto;

 





6




                                               




--------------------------------------------------------------------------------




(c)

Without limiting the foregoing, Losses include, but are not limited to, all
reasonable legal fees, court costs and other expenses incurred in connection
with investigating, preparing, defending, paying, settling or compromising any
suit in law or equity arising out of this Agreement.




8.

Governing Law Jurisdiction; Venue. This Agreement shall be governed by and
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the laws of the State of New York, USA, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York, USA,or any other domestic or foreign jurisdictions) that would cause
the application of the laws of any domestic or foreign jurisdictions other than
the State of New York, USA.  Each Party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
New York, USA, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  




9.

Survival.The terms, conditions and obligations of Sections 5, 6, 7, 8, 9, 13,
19, 20, 21 and this Section 9 hereof shall survive the termination of this
Agreement.




10.

Successors and Assigns.  The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns, or
heirs, executors and representatives, as applicable, of the Parties.




11.

Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
agreement.  A faxed or electronic copy of this Agreement shall be deemed an
original.




12.

Headings.  The headings used in this Agreement are for convenience of reference
only and shall not be deemed to limit, characterize or in any way affect the
interpretation of any provision of this Agreement.




13.

Costs, Expenses. Each Party hereto shall bear its own costs in connection with
the preparation, execution and delivery of this Agreement and the consummation
of the transactions contemplated herein.




14.

Modifications and Waivers.  No change, modification or waiver of any provision
of this Agreement shall be valid or binding unless it is in writing, dated
subsequent to the Effective Date, and signed by all Parties. No waiver of any
breach, term, condition or remedy of this Agreement by any Party shall
constitute a subsequent waiver of the same or any other breach, term, condition
or remedy.  All remedies, either under this Agreement, by law or otherwise
afforded a Party shall be cumulative and not alternative.





7




                                                




--------------------------------------------------------------------------------




15.

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.




16.

Termination.  The Parties may not, except for a material breach or failure of a
condition or requirement, terminate this Agreement.  Upon the release of the
Share Certificates by the Escrow Agent, this termination clause is null and
void.




17.

Entire Agreement.   This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties or obligations between the Parties with respect to the
subject matter hereof, whether written or oral.




18.

Further Assurances.  From time to time after the date hereof and without further
consideration from any Party, each Party shall, at their respective expense,
execute and deliver, or cause to be executed and delivered, to another Party,
such further instruments of sale, assignment, transfer and delivery, and take
such other action as a Party may reasonably request in order to consummate the
transactions contemplated hereby in accordance with the terms hereof.




19.

Notices. All notices or other communications required or permitted by this
Agreement shall be in writing to the respective addresses set forth in the
preamble of this Agreement and shall be deemed to have been duly received:




(a)

if given by fax or email, when transmitted and the appropriate confirmation
received, as applicable, if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission;




(b)

if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mail; and




(c)

if given by courier, messenger or other means, when received or personally
delivered and, in any such case, addressed as indicated herein, or to such other
addresses as may be specified by any Party to the other Parties pursuant to
notice given by such Party in accordance with the provisions of this Section 19.




20.

Insider Trading.  Each of Buyer andSeller hereby certifies that they have not
themselves, nor through any of their respective Representatives or third
parties, purchased or caused to be purchased in the public marketplace, any
publicly traded shares of the Company.  Seller and Buyer further certify they
have not communicated the nature of the transactions contemplated by the
Agreement, are not aware of any disclosure of non-public information concerning
said transactions, and are not a party to any insider trading of any shares of
the Company.




21.

Binding Arbitration.  In the event of any dispute, claim, question or
disagreement arising from or relating to this Agreement or the breach thereof,
the Parties shall use their commercially reasonable best





8




                                                




--------------------------------------------------------------------------------

efforts to settle the dispute, claim, question or disagreement. To this effect,
they shall consult and negotiate with each other in good faith and, recognizing
their mutual interests, attempt to reach a reasonably just and equitable
solution satisfactory to all Parties. If they do not reach such a solution
within a period of sixty (60) calendar days then, upon notice by any Party to
the other Parties, all disputes, claims, questions or disagreements shall be
settled by arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, including the Optional Rules
for Emergency Measures of Protection, and judgment on any award rendered by the
arbitrator(s) shall be binding and may be entered in any court having
jurisdiction thereof.




[Signature page follows]









9




                                                 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the last date
written below.







ACCEPTED AND AGREED




SELLER

BLOGGERWAVE, INC.







By:___________________________

By:________________________________




Name:_________________________

Name:______________________________




Title:__________________________

Title:_______________________________




Address:_______________________

Address:____________________________




_______________________________

_______________________________




Date: _________________, 20_____

Date: ______________________,20_____










[●]




By:____________________________




Name:__________________________




Title:___________________________




Address________________________




_______________________________




Date:____________________,20____











[Signature page to Common Stock Purchase Agreement]




--------------------------------------------------------------------------------

SCHEDULE I







SELLER




Seller Name

Address

Amount of Shares

Percentage of Outstanding Shares

[●]

[●]

[●]

[●]%

TOTAL

 

[●]

[●]%

 

 

 

 






















































































[Schedule I to Common Stock Purchase Agreement]




--------------------------------------------------------------------------------

SCHEDULE II




Consideration










Name of Seller

Amount of Seller Shares

Monetary Consideration (USD)

Equity Consideration (No. of Newly-issued

Shares of Common Stock of the Company)

[●]

[●]

[●]

[●]





































































































[Schedule II to Common Stock Purchase Agreement]




--------------------------------------------------------------------------------

SCHEDULE III




Liabilities




















































































































[Schedule III to Common Stock Purchase Agreement]




--------------------------------------------------------------------------------

EXHIBIT A




Escrow Agreement







See attached.
































































































































































 





[Exhibit A to Common Stock Purchase Agreement]




--------------------------------------------------------------------------------

